Citation Nr: 9904135	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to secondary service connection for arthritis 
of both knees.

2.  Entitlement to secondary service connection for arthritis 
of both hips.

3.  Entitlement to secondary service connection for a 
cervical spine disorder.

4.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating action in which the 
RO denied a rating in excess of 20 percent for a low back 
disorder and denied secondary service connection for 
arthritis of both knees, both hips and the cervical spine.  
In an August 1996 rating action, the RO granted an increased 
40 percent rating for the veteran's low back disorder.  The 
veteran continued her appeal on all issues and was afforded a 
hearing at the RO in September 1996.  Her claims were denied 
by the hearing officer in November 1996.  

In a July 1998 statement, the veteran raised the issue of 
entitlement to service connection for an acquired psychiatric 
disorder.  The RO has not, as yet, issued a rating decision 
on this issue.  The issue of entitlement to service 
connection for an acquired psychiatric disorder is referred 
back to the RO for appropriate action.

The issues of entitlement to an increased rating for a low 
back disorder and entitlement to secondary service connection 
for a cervical spine disorder will be addressed in the REMAND 
following the decision below.



FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of secondary service connection for arthritis of both 
knees is plausible.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of secondary service connection for arthritis of both 
hips is plausible.


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
secondary service connection for arthritis of both knees.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).

2.  The veteran has not submitted a well-grounded claim for 
secondary service connection for arthritis of both hips.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A private treatment record dated in August 1993 contains 
recorded clinical data to the effect that the veteran had 
been prescribed medication for arthritis of the right 
hip and tendonitis in the right knee.  There are no 
diagnostic studies associated with this report and no 
additional records of treatment with this private health care 
provider.


On subsequent VA orthopedic examination in August 1994, the 
veteran complained of aching in both hips.  She also stated 
that she hurt one of her knees in service in 1984 while doing 
physical training.  She denied previous trauma or injury to 
either hip, but reported that her left hip started to hurt in 
1989 while she was in service.  On examination, the right 
knee showed no swelling, deformity, instability or limitation 
of motion.  Passive range of motion in the right knee 
produced pain.  The left knee was noted to be the same as the 
right knee.  There was pain in the right hip on palpation of 
the lateral aspect; rotation of the right hip also produced 
pain.  The left hip was noted to be painful on palpation of 
the lateral aspect.  Passive range of motion of the left hip 
produced pain, especially on rotation.  X-rays of the right 
knee, left knee, right hip and left hip were all within 
normal limits.  There was no evidence of arthritis indicated.

At her September 1996 RO hearing, the veteran testified that 
she has pain in her knees and hips.  Her knees occasionally 
give out.  She reported that she has bursitis in her right 
hip and tendonitis in both knees.  She indicated that some of 
her medical records had been given to her family doctor.  Her 
family physician has since retired and her medical records 
have not been located.

On VA examination in September 1997, the veteran reported 
buckling in both knees several times per day.  She denied any 
specific traumatic events to her knees except that she bumps 
them if she falls down with the buckling.  The veteran also 
described bilateral knee locking which lasts for seconds at a 
time.  Hip range of motion was symmetrical at 0 to 120 
degrees, with 60 degrees external rotation, 20 degrees 
internal rotation and 0 to 40 degrees of abduction.  X-rays 
of both hips showed femoral heads well covered with no 
articular narrowing or osteophyte formation.  The VA examiner 
concluded that the veteran's hip and knee complaints 
were not early manifestations of arthritis.  Neither physical 
examination nor radiographic evidence revealed arthritis in 
the hips or knees.



II.  Analysis

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
caused by or aggravated by a service connected disability.  
38 U.S.C.A. §5107(a); 38 C.F.R. § 3.310 (a); Allen v. Brown, 
7 Vet.App. 439 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

As explained below, we find the veteran's claims for 
secondary service connection for arthritis of both knees and 
both hips are not well-grounded.  The veteran has claimed 
that she should be service connected for arthritis of both 
knees and both hips because her service connected back 
disorder has caused arthritis in those anatomical areas.  
Initially, the Board reiterates that the veteran is required 
to present medical evidence of a current disability as a 
first step in establishing secondary service connection.  In 
this case, the veteran has offered no medical evidence that 
she currently has a diagnosis of arthritis in either her 
knees or her hips.  The United States Court of Veterans 
Appeals (Court) has stated, among other things, that a well-
grounded claim requires competent evidence of a current 
disability.  Caluza v. Brown, 7 Vet.App. 498 (1995).  With no 
evidence of arthritis in either her knees or hips, the 
veteran has not presented a well-grounded claim for secondary 
service connection for either disorder.  As such, the appeal 
on these issues must be denied.


ORDER

1.  Secondary service connection for arthritis of both knees 
is denied.


2.  Secondary service connection for arthritis of both hips 
is denied.


REMAND

The veteran and her representative contend, in essence, that 
she should be service connected for arthritis of the cervical 
spine.  She also maintains that her service connected low 
back disorder is more disabling than currently evaluated and 
warrants a rating in excess of 40 percent.  Service 
connection was originally granted for a low back disorder 
characterized as mechanical low back pain with sacroiliac 
joint dysfunction, rated under the provisions of Diagnostic 
Codes 5295-5292 pertaining to lumbosacral strain and 
limitation of motion of the lumbar spine.  In an August 1996 
rating action, the RO granted an increased 40 percent rating 
for the veteran's low back disorder.  The veteran's low back 
disorder is currently evaluated under the provisions of 
Diagnostic Code 5295-5293 pertaining to lumbosacral strain 
and intervertebral disc syndrome, based on recently submitted 
evidence in the claims folder demonstrating intervertebral 
disc syndrome.

On VA orthopedic examination in August 1994, the veteran 
reported pain in her neck since 1984 with no history of 
injury.  Examination of the neck revealed spasm of the 
paracervical muscles.  There was full range of motion with 
the exception of the hyperextension which produced some pain.  
There was no sensory deficit in the upper extremities.  X-
rays of the cervical spine were within normal limits.

The veteran was hospitalized by VA for eight days in July 
1996, at which time she was noted to have cervical arthritis 
and pain radiating down the upper extremities.  The discharge 
summary notes that the veteran had been receiving physical 
therapy for her cervical arthritis twice a week at the 
Altoona, Pennsylvania VAMC.  These 
records have not been obtained for association with the 
claims folder.  The most recent VA outpatient treatment 
records in the claims folder are dated in August 1994.


The VA has a duty to assist the veteran in the development of 
the facts pertinent to her claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which the veteran has referred 
and obtaining adequate VA examinations; the Court has also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  The VA has a duty to search for VA records sought by 
the claimant. Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
If there is something in the record to suggest that evidence 
exists which could make the veteran's claim well-grounded, 
the VA has the duty to inform the veteran of his right to 
submit that evidence.  Robinette v. Brown, 8 Vet.App. 69 
(1995).

At her RO hearing in September 1996, the veteran testified 
that she had pain in her neck.  She indicated that she was 
scheduled to have an MRI and other tests in October 1996.  
The veteran was seen for neurological evaluation in October 
1996 at the Altoona, Pennsylvania, VA Medical Center (VAMC).  
At that time, a CT scan and lumbar myelogram revealed an 
asymmetric disc bulge versus a small left lateral disc 
herniation at L3-4, resulting in narrowing of the left neural 
foramen, moderate spinal stenosis at L4-5 as a result of disc 
bulge and facet arthropathy, and multiple root sleeve cysts.

On VA orthopedic examination in September 1997, the veteran 
appeared healthy and alert.  Her baseline gait was observed 
to be walking with a cane in her right hand, but the examiner 
indicated that she was capable of a normal appearing, well-
balanced gait without the use of a cane.  She complained of 
pain with every motion.  She was able to heel and toe walk 
but complained of pain under her fifth metatarsal heads, 
bilaterally.  Motor testing revealed 5/5 strength in all 
groups of both lower 
extremities.  Deep tendon reflexes were 2+ and symmetrical at 
both knees and both ankles.  Lesagues and bowstring testing 
gave low back and posterior thigh pulling pain at 90 degrees, 
but otherwise were negative for signs of root tension.  X-
rays of 


the cervical spine showed mild diffuse neuro-foraminal 
narrowing bilaterally with particular prominence at the right 
C5-6 level.  There was minimal anterior osteophyte formation 
on C6 with no loss of disc height.  X-rays of the lumbar 
spine revealed lumbarization of S-1 with loss of lumbar 
lordosis, miniscule anterior osteophyte on the inferior end 
plate of L-4, and some increased sclerosis in the facet joint 
of L5-6.  There was no paraspinous spasm palpable anywhere on 
the veteran's back.  Range of motion in the lumbar spine was 
as follows: forward flexion possible to 40 degrees; backward 
extension possible to 30 degrees; left and right lateral 
bending possible to 45 degrees; and left and right rotation 
possible to 20 degrees.  The veteran was noted to have 
diffuse tenderness over her trapezius bilaterally as well as 
down her thoracic and lumbar paraspinous muscles.  The 
diagnostic impression was chronic myofascial neck and back 
pain, with no objective findings to support a specific 
diagnosis; and a historical suggestion of cervical 
radiculopathy with some neuro-foraminal narrowing on cervical 
spine films, but no objective evidence of actual root 
compression.

The VA physician indicated that the veteran has demonstrated 
minimal osteophyte formation, but stated that it is not 
significant with regard to neurologic compression based on 
electrodiagnostic studies and physical examination.  He 
further commented that the veteran's cervical spine arthritis 
is clearly not related in any way whatsoever to the veteran's 
low back pain.

The VA examiner did not make any clinical findings with 
respect to the veteran's service connected low back disorder 
which took into account the provisions of 38 C.F.R. §§ 4.40 
and 4.45, or the guidelines set forth by Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  To the extent that there is 
any question as to whether these regulations and Court 
precedent apply in cases where less than the maximum rating 
for a low back disability is assigned, or is capable of 
assignment under Diagnostic Code 5293, reference is made to 
VAOPGCPREC 36-97 issued on December 12, 1997.  Against this 
background, further VA examination is warranted.


As the evidence now in the claims folder reflects, the 
veteran's claim for entitlement to secondary service 
connection for a cervical spine disorder is not well-
grounded.  She has a current diagnosis of arthritis in the 
cervical spine; current VA medical opinion has specifically 
indicated that there is no relationship between the veteran's 
cervical spine disorder and her service connected low back 
disorder.  However, as noted above, the veteran has 
referenced physical therapy treatment records from the 
Altoona, Pennsylvania VAMC which have not been obtained and 
associated with the claims folder.  Considering the holding 
of the Court in Robinette, supra, and VA's duty to assist the 
veteran, further development is required prior to a decision 
by the Board on the issue of entitlement to secondary service 
connection for a cervical spine disorder.  In addition, the 
Board notes that in Allen v. Brown, 7 Vet.App. 439 (1995), 
the Court held that "when aggravation of a veteran's non-
service connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

The September 1997 VA orthopedic examination report and the 
August 1998 SSOC both provide a general reference to 
aggravation regarding all of the disorders for which 
secondary service connection has been sought in this appeal.  
However, as regards the issue of secondary service connection 
for a cervical spine disorder, the Board is of the opinion 
that the question of aggravation by the service connected low 
back disorder should be revisited after the additional 
clinical records called for below have been obtained.

For these reasons, case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask her whether she has received any 
treatment for her cervical spine or low 
back disorder since September 1997, the 
date of the most recent VA examination.  
Based on her 


response, the RO should obtain copies of 
all treatment records pertaining to the 
cervical spine or low back from 
the identified source(s), and associate 
them with the claims folder.

2.  The RO should obtain a copy of all 
treatment records, to include physical 
therapy records, from the Altoona, 
Pennsylvania VAMC since August 1994, the 
date of the most recent treatment 
records from that facility currently in 
the claims folder.  All records should 
be associated with the claims folder.

3.  After the aforementioned records 
have been obtained, the veteran should 
be afforded a special VA orthopedic 
examination.  The purpose of the 
examination is to ascertain whether the 
service connected low back disorder is 
aggravating the veteran's cervical spine 
disorder and to determine the degree of 
severity of her service connected low 
back disorder.  The claims folder MUST 
be made available to the examining 
physician prior to the examination and 
the examiner should indicate that a 
review of the claims folder was 
accomplished.  Such tests as the 
examining physician deems necessary 
should be performed.  All findings 
should be reported in detail.

With respect to the cervical spine, the 
examiner should (a) identify all 
pathology in the cervical spine; (b) 
express an opinion as to whether the 
veteran's 
cervical spine disorder is aggravated by 
her service connected low back disorder, 
and, if so, to what 


degree.  Reference is made to 38 C.F.R. 
§ 3.310(a) and Allen, supra.

With respect to the low back, the 
examiner should report ranges of motion 
of the low back in degrees and in all 
planes and state whether the limitation 
of motion exhibited is slight, moderate 
or severe in degree.  The examiner 
should express an opinion as to whether 
the veteran's lumbar intervertebral disc 
syndrome is productive of severe 
disability with recurring attacks and 
intermittent relief, or whether it is 
productive of pronounced disability with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc, with little intermittent relief.  
Finally, the examining physician should 
review pertinent aspects of the 
veteran's medical and employment 
history, and comment on the effects of 
the veteran's service connected low back 
disorder upon the veteran's ordinary 
activity and on how it impairs her 
functionally, particularly in the work 
place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45 (1998).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 



aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the remanded issues 
should be readjudicated.  If the determinations remain 
adverse to the veteran, both the appellant and her 
representative should be provided with a Supplemental 
Statement of the Case.  The veteran and her representative 
should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
procure clarifying data and to comply with precedent 
decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

